Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “the main control chip configured to generate and output a control signal for a plurality of lighting modes via a built-in dimming control program” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In claims 1-11, it is suggested that to remove all the references number in the parenthesis to make it clearer.
In claim 1, line 3, it is suggested that the limitation recites “characterized in that” should be changed to --wherein-- to make it clearer.
In claim 1, lines 5-8, it is suggested that the limitation recites “the main control chip (U1) configured to generate and output a control signal for a plurality of lighting modes via a built-in dimming control program” should be changed to --the main control chip is an erasable programmable read only memory (EPROM) with 14 pins and equipped with a built-in dimming function in order to control and generate various different lighting modes, and the main control chip configured to generate and output a control signal for a plurality of lighting modes via the built-in dimming control program, the control output circuit configured to receive the control signal outputted by the main control circuit - to make it clearer.

Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/06/2021